Citation Nr: 1615186	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-43 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for PTSD.

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability.  Post-service, the Veteran has described a long history of antisocial behavior and polysubstance abuse.  VA outpatient treatment records show that the Veteran has also reported estrangement from his children, and stress associated with physical limitations, as well as caring for a granddaughter with chronic illness.  Noted Axis I diagnoses include Anxiety Disorder, Mood Disorder, and Delusional Disorder.  

However, while the Veteran has a number of post-service stressors, he has also reported several stressful incidents that allegedly occurred during his active military service.  First, the Veteran has alleged that he was beaten by a military policeman, including being hit on the head, apparently because the Veteran was drinking and fighting.  See VA Mental Health Note (February 28, 2013).  He has denied reporting the incident to anyone and the RO determined that this particular stressor could not be corroborated.  However, the Veteran has also reported that several member of his unit were killed in an accident when the helicopter they were in struck an electrical wire.  See VA PACT Note (February 13, 2013).  The RO never attempted to corroborate this alleged stressor, although it is likely that if the Veteran provided more detailed information regarding the date and location of the accident, it would be possible to determine whether an accident of the type reported by the Veteran took place.  

Additionally, the Veteran has never been afforded a VA examination to evaluate whether his current psychiatric problems are related to his active military service, rather than some post-service stressor(s).  

On remand, the RO should attempt to corroborate the in-service helicopter accident reported by the Veteran.  The Veteran should provide greater detail concerning the incident, such as the approximate date and location of the accident, and, if possible, the names of the soldiers involved.  He is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The Veteran must provide the RO with sufficient detail about his alleged stressor to allow them to search relevant military records for documentation of the incident.

Once this is done, the RO should schedule the Veteran for a VA psychiatric evaluation.  The examiner is asked to identify any current psychiatric disabilities and opine whether it is at least as likely as not the Veteran's condition had onset in service or was caused by his active military service.  

Finally, the Veteran has reported that he has been medically disabled since 1999 and has received benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).  If these records do not exist or have been destroyed due to the Veteran's age, a formal finding of unavailability should be placed in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any VA outpatient treatment records after March 2013 with the Veteran's claims folder.  

2. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  All attempts to obtain these records should be documented.  If these records do not exist or have been destroyed due to the Veteran's age, a formal finding of unavailability should be placed in the Veteran's claims file.  

3. Attempt to corroborate whether the helicopter accident reported by the Veteran occurred.  

4. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.  The examiner should diagnose any current psychiatric disability and note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and occupational functioning, if any.

For any identified psychiatric condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

